DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 04/27/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not fully met the burden to show that Groups I, II, and III are distinct.  This is not found persuasive because:
Regarding Groups I and II, the apparatus of Group II requires two dispensers, while the process of Group I could be carried out by an apparatus where the support material and model material can be dispensed from a single dispenser. Further, the apparatus is also capable of using other particles such as metal or ceramic-based particles. 
Regarding Groups I and III, the process of Group I can practiced with another materially different product. For example, the material set used in the process can comprise a support material with a thermal decomposition lower than the melting temperature of the resin particles.
Regarding Groups II and III, the product of Group III can be made by another and materially different apparatus. For example, the apparatus can have a single discharging unit to discharge the support material and resin particles.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 2, 3, 5, 6, 8, 9, 11, 13, and 14 are objected to because of the following informalities:
The Examiner believes portions of the aforementioned claims can be difficult to follow and respectfully suggests that review and rewording of the claims be considered. For example, the limitation “the support material discharged in the discharging a support material” appears redundant, as it is understood that “the support material discharged” was discharged. This limitation appears in claims 2, 3, 13, and 14.
Similarly, the limitation “wherein the model region formed in the discharging a model material” appears redundant, because it has been established in claim 1 that discharging a model material forms a model region in lines 3-4. This limitation appears in claims 5, 6, 8, 9, and 11. 
The Examiner suggests deleting “in the discharging a support material” in the limitation “the support material discharged in the discharging a support material” and deleting “in the discharging a model material” in the limitation “wherein the model region formed in the discharging a model material” to establish more succinct claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US20150210016).
Regarding claim 1, Okamoto teaches a three-dimensional object producing method (Abstract: method for manufacturing a three-dimensional shaped object) comprising: 
forming a particle layer that comprises resin particles ([0049-50] layers 6 are formed on a modeling stage 80 by using the composition for three-dimensional shaped object (FIG. 1A) …  the composition for three-dimensional shaped object includes a water-soluble resin 64 with a plurality of particles 63); 
discharging a model material capable of absorbing energy ([0043] ejecting an object formation ink 4A including a curing resin) to the particle layer to form a model region ([0044] object formation ink 4A is ejected to a region to form the three-dimensional shaped object (object) 1); 
discharging a support material to the particle layer to form a support region ([0044] he sacrificial layer formation ink 4B is ejected to a region of the surface side of the outermost layer which is adjacent to the region to become the outermost layer of the three-dimensional shaped object 1); and
applying the energy to the model region to fuse the resin particles in the model region with each other ([0067] After that, the curing component included in the object formation ink 4A and the sacrificial layer formation ink 4B ejected to the layers 6 is cured (FIG. 1C, FIG. 1D). Therefore, the unit layers 7 and the sacrificial layers 8 are obtained…. the bonding strength between the curing resin 44 and the particles 63 can be particularly excellent and [0037] FIG. 5 is a cross-sectional view schematically showing a state in which particles are bonded to each other by a curing resin) and fuse the resin particles in the model region with the resin particles in the support region contacting the model region ([0070] particles 63 in the part where the object formation ink 4A and the sacrificial layer formation ink 4B were applied are bonded).
Regarding claim 2, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein through solidification of the support material discharged in the discharging a support material, the resin particles in the support region are bonded with each other ([0067] the curing component included in the object formation ink 4A and the sacrificial layer formation ink 4B ejected to the layers 6 is cured (FIG. 1C, FIG. 1D). Therefore, the unit layers 7 and the sacrificial layers 8 are obtained; it is implied that there will be fusion in the sacrificial layers 8 when curing component sacrificial layer formation ink 4B is cured to form layers 8).
Regarding claim 3, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein when the forming forms a second particle layer over a first particle layer ([0071] Further, each ink applied to the layers 6 in the second or later ink ejecting process (see FIG. 1D); see second layer 6 in Figure 1D), the discharging a support material forms the support region in the first particle layer in a manner that the support region in the first particle layer contacts a planned region to be the model region in the second particle layer (see annotated Figure 1F below).

    PNG
    media_image1.png
    387
    861
    media_image1.png
    Greyscale


Regarding claim 5, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein the model region formed in the discharging a model material and the support region formed in the discharging a support material are formed in one particle layer ([0067] After that, the curing component included in the object formation ink 4A and the sacrificial layer formation ink 4B ejected to the layers 6 is cured (FIG. 1C, FIG. 1D). Therefore, the unit layers 7 and the sacrificial layers 8 are obtained).
Regarding claim 7, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein the discharging a support material forms the support region in a manner that the support region contacts at least part of a region in the model region constituting a region near a contour of the model region (see annotated Figure 1G below; contour is defined my Merriam-Webster as “an outline especially of a curving or irregular figure”).

    PNG
    media_image2.png
    410
    746
    media_image2.png
    Greyscale

Regarding claim 8, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein the discharging a model material and the discharging a support material are performed simultaneously ([0058] the infiltration rate can be approximately the same by ejecting the object formation ink 4A and the sacrificial layer formation ink 4B from the droplet ejection head 41 in the same scanning at the time of moving in the X-direction).
Regarding claim 10, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein the applying the energy collectively performs fusing of the resin particles in the model region with each other and fusing of the resin particles in the model region with the resin particles in the support region contacting the model region  ([0067] After that, the curing component included in the object formation ink 4A and the sacrificial layer formation ink 4B ejected to the layers 6 is cured (FIG. 1C, FIG. 1D). Therefore, the unit layers 7 and the sacrificial layers 8 are obtained…. the bonding strength between the curing resin 44 and the particles 63 can be particularly excellent; [0037] FIG. 5 is a cross-sectional view schematically showing a state in which particles are bonded to each other by a curing resin; [0068] In this process, depending on the type of the curing component (curing resin), for example, when the curing component (curing resin) is a thermal curing resin, it can be performed by heating. When the curing component (curing resin) is a light curable resin, it can be performed by emitting the corresponding light (for example, when the curing component is an ultraviolet curable resin, it can be performed by emitting ultraviolet light)).
Regarding claim 14, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein the support material discharged in the discharging a support material is solidified through undergoing a polymerization reaction ([0248] Also, the sacrificial layer formation ink 4B preferably includes the polymerization initiator; [0251] As the polymerization initiator constituting the sacrificial layer formation ink 4B, for example, it may be the same polymerization initiators exemplified as the structural component of the object formation ink 4A; [0254] the shape stability of the sacrificial layers 8 formed by curing the sacrificial layer formation ink 4B).
Regarding claim 15, Okamoto teaches the three-dimensional object producing method according to claim 14, wherein the support material solidified is soluble in a liquid that does not dissolve the resin particles ([0074] A method for removing the sacrificial layers 8 includes, for example, a method for selectively dissolving and removing the sacrificial layers 8 by using liquid which selectively dissolves the sacrificial layers 8; if the sacrificial layers 8 are selectively dissolved while the unit layer 7 remains intact then it is the support material rather than the resin particles that are being dissolved. If the resin particles were being dissolved then unit layer 7 would dissolve as well).
Regarding claim 17, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein a support part formed through solidification of the support material is removed by immersion in a liquid that does not dissolve a model part formed through fusing of the resin particles in the model region with each other ([0074] A method for removing the sacrificial layers 8 includes, for example, a method for selectively dissolving and removing the sacrificial layers 8 by using liquid which selectively dissolves the sacrificial layers 8; if the sacrificial layers 8 are selectively dissolved while the unit layer 7 remains intact then it is the support material rather than the resin particles that are being dissolved. If the resin particles were being dissolved then unit layer 7 would dissolve as well).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US20150210016).
Regarding claim 4, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein the forming forms a second particle layer over a first particle layer (see layer 6 above first layer 6 closest to 80 in Figure 1E-G). While Okamoto fails to teach the discharging a support material forms the support region in a region in the second particle layer contacting the model region in the first particle layer, Okamoto does teach the support material forms the support region in a region in the second particle layer contacting the model region in the layer above the second particle layer (see annotated Figure 1G below).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the support region in the region in the second particle layer of Okamoto contact the model region in the first particle layer, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, each unit layer 7 formed is based on a model. This model could have been modified such that the third layer 7 shown in Figure 1G is formed as the first layer, and then the support region in the region in the second particle layer contacts the model region in the first particle layer.


    PNG
    media_image3.png
    352
    746
    media_image3.png
    Greyscale


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US20150210016), and further in view of Huang et al. (US20200262155).
Regarding claim 6, Okamoto teaches the three-dimensional object producing method according to claim 5, wherein when forming the model region and the support region in a manner to adjoin each other in the one particle layer (as discussed where the resin particles in the support region contacting the model region fuse in the rejection of claim 1). However, Okamoto fails to teach the discharging a model material forms the model region before the discharging a support material forms the support region. 
In the same field of endeavor pertaining to forming a support region in a three-dimensional object producing method, Huang teaches the discharging a model material forms the model region before the discharging a support material forms the support region (see steps 402 and 404 in the method 400 in Figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the discharging of the model material of Okamoto  to form the model region before the discharging of the support material of Okamoto to form the support region, as taught by Huang, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, changing the sequence of discharging the support material and model material is one option for forming the three-dimensional object, and selecting any order of performing processing steps “is prima facie obvious in the absence of new or unexpected results” (see MPEP 2144.04 I.B). 

Claim(s) 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US20150210016), and further in view of Shaarawi et al. (US20210001401).
Regarding claim 9, Okamoto teaches the three-dimensional object producing method according to claim 1. However, Okamoto fails to teach wherein the discharging a model material and the discharging a support material are performed separately and capable of being performed independently.
In the same field of endeavor pertaining to forming a support region in a three-dimensional object producing method, Shaarawi teaches wherein the discharging a model material and the discharging a support material are performed separately and capable of being performed independently ([0111] applicator 17 may have separate chambers that contain the binding agent 18 and the separate gas generating liquid functional agent 21, and may also have separate printheads, nozzles, etc. to separately and selectively dispense the two agents 18, 21… the applicator(s) sequentially or simultaneously apply the agents 18 and 21 to the build material particles 14 of the layer 12). Having the discharging of the support material and the model material be performed separately and independently allows for the support material and model material to be discharged at varying velocities and resolutions ([0116] [0116] The applicator 17 may deliver drops of the agent(s) 18, 19, 21 at a resolution ranging from about 300 dots per inch (DPI) to about 1200 DPI… the drop velocity may range from about 5 m/s to about 24 m/s).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the discharging a model material and the discharging a support material of Okamoto be performed separately and capable of being performed independently, as taught by Shaarawi, for the benefit of independently varying the discharge velocities and resolutions of the support and model material.
Regarding claim 13, Okamoto teaches the three-dimensional object producing method according to claim 1. However, Okamoto fails to teach wherein the support material discharged in the discharging a support material is solidified through volatilization of part of the support material.
In the same field of endeavor pertaining to forming a support region in a three-dimensional object producing method, Shaarawi teaches wherein the support material discharged in the discharging a support material is solidified through volatilization of part of the support material ([0127] During and/or after the formation of the intermediate structure 40, 40A, 40B, 40C, 40D, 40E, the liquid components of the binding agent 18, and the separate agent 21 or the combined agent 19 may be at least substantially evaporated to form a densified intermediate part 25′ and a densified build material support structure 23′ (which together make up the densified intermediate structure 40′ shown in FIG. 3F)). It is desirable to remove the volatile material that may deleteriously affect the desired structural integrity of the support structure ([0128] At least substantial evaporation may be partial evaporation when the presence of residual liquid components does not deleteriously affect the desired structural integrity of the intermediate structure 40 or the final 3D object that is being formed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the support material discharged of Okamoto be solidified through volatilization of part of the support material, as taught by Shaarawi, for the benefit of removing volatile material that may deleteriously affect the desired structural integrity of the support structure

Claim(s) 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US20150210016), and further in view of Zhao et al. (US20190134898).
Regarding claim 11, Okamoto teaches the three-dimensional object producing method according to claim 1, wherein the applying the energy comprises light irradiation for emitting light ([0068] When the curing component (curing resin) is a light curable resin, it can be performed by emitting the corresponding light (for example, when the curing component is an ultraviolet curable resin, it can be performed by emitting ultraviolet light). While Okamoto teaches the model material discharged may include an ultraviolet absorber ([0191] As such components, for example, the followings are exemplified… ultraviolet absorber), Okamoto fails to explicitly teach wherein the model material discharged in the discharging a model material is capable of generating heat by absorbing the light emitted in the light irradiation.
In the same field of endeavor pertaining to fused deposition additive manufacturing, Zhao teaches wherein the model material discharged in the discharging a model material is capable of generating heat by absorbing the light emitted in the light irradiation ([0011] The activated electronic agent and/or the fusing agent is capable of absorbing electromagnetic radiation and converting the absorbed radiation to thermal energy, which in turn melts or sinters the build material that is in contact with the activated electronic agent and/or the fusing agent and [0028] the radiation source 46, 46′ can be matched with an absorber in the fusing agent 32 (or the electronic/fusing agent 30′) so that the radiation source 46, 46′ emits wavelengths of light that match the peak absorption wavelengths of the fusing agent 32 (or the electronic/fusing agent 30′)). Matching the fusing agent absorbance to the radiation source increases the model material coalescence efficiency while unprinted build material does not absorb as much radiation and remains at lower temperatures ([0028] Matching the fusing agent 32 (or the electronic/fusing agent 30′) and the radiation source 46, 46′ in this way can increase the efficiency of coalescing the build material 16 with the fusing agent 32 (or the electronic/fusing agent 30′) printed thereon, while the unprinted build material 16 particles do not absorb as much radiation and remain at a lower temperature). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the model material discharged of Okamoto be capable of generating heat by absorbing the light emitted in the light irradiation, as taught by Zhao, for the benefit of increasing model material coalescence efficiency and fusing selectivity.
Regarding claim 12, Okamoto modified with Zhao teaches the three-dimensional object producing method according to claim 11. However, Okamoto fails to teach wherein the light irradiation emits rays of the light varied in the energy, to perform fusing of the resin particles in the model region with each other and fusing of the resin particles in the model region with the resin particles in the support region contacting the model region. 
In the same field of endeavor pertaining to fused deposition additive manufacturing, Zhao teaches wherein the light irradiation emits rays of the light varied in the energy ([0028] Similarly, a fusing agent 32 that absorbs a broad range of near-infrared wavelengths can be used with a fusing lamp that emits a broad range of wavelengths), to perform fusing of the resin particles in the model region with each other and fusing of the resin particles in the model region with the resin particles in the support region contacting the model region (see border between 60 and 62 in Figure 3C where the fusing agent 32 is applied to portions 60 and 62. It is implied that if the fusing agent 32 is applied across portions 60 and 62 that there will be fusion at the border between the two portions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the light irradiation of Okamoto modified with Zhao emit rays of the light varied in the energy, as taught by Zhao, to perform fusing of the resin particles in the model region with each other and fusing of the resin particles in the model region with the resin particles in the support region contacting the model region, for the benefit of increasing model material coalescence efficiency and fusing selectivity, as discussed in the rejection of claim 11.
Regarding claim 18, Okamoto teaches the three-dimensional object producing method according to claim 1. However, Okamoto fails to teach the method further comprising preheating the resin particles such that a temperature of the resin particles becomes a preheating temperature desired.
In the same field of endeavor pertaining to fused deposition additive manufacturing, Zhao teaches the method further comprising preheating the resin particles such that a temperature of the resin particles becomes a preheating temperature desired ([0072] the heating event(s) may be performed to preheat the build material 16, and thus the heating temperature may be below the melting point or softening point of the build material 16). Preheating the resin particles controls the mechanical properties, avoids overheating, and manages the thermal distribution ([0071] To control the mechanical property, a suitable number of heating events are utilized, but the heating events are spread out throughout the printing passes to avoid over-heating and to manage thermal distribution).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method if Okamoto further comprise preheating the resin particles, as taught by Zhao, for the benefit of controlling the mechanical properties, preventing overheating, and managing thermal distribution.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US20150210016), and further in view of Hirai et al. (WO2018139537) and Gherardi et al. (US20200307109).
Regarding claim 16, Okamoto teaches the three-dimensional object producing method according to claim 1. While Okamoto teaches post-processing the support region to reduce the mechanical strength such that the support region can be separated from the model region ([0074] breaking the sacrificial layers 8 after swelling the sacrificial layers 8 or reducing the mechanical strength of the sacrificial layers 8), Okamoto fails to teach wherein the support region has a bending strength of 1.0 MPa or greater and can be dissolved and removed within 12 hours from when the support region is entirely immersed in tetrahydrofuran or ethanol at 30 times by mass the support region at 25 degrees C.
In the same field of endeavor pertaining to dissolving a support region for supporting a three-dimensional object, Hirai teaches wherein the support region can be dissolved and removed within 12 hours (“The time for bringing the soluble material for 3D modeling into contact with neutral water is preferably 5 minutes or more from the viewpoint of the removability of the support material, and reducing damage to the 3D object by contacting with neutral water for a long time. From the viewpoint of viewpoint and economy, it is preferably 180 minutes or shorter, more preferably 120 minutes or shorter, and even more preferably 90 minutes or shorter”- see pg. 16 line 39-42) from when the support region is entirely immersed in tetrahydrofuran or ethanol (“The method of bringing the three-dimensional object precursor into contact with neutral water is preferably a method of immersing the three-dimensional object precursor in neutral water” and “Moreover, the neutral water may contain the water-soluble organic solvent in the range which does not damage the shaped three-dimensional object. Examples of water-soluble organic solvents include lower alcohols such as methanol, ethanol” - see pg. 16 line 16-17 and 23-26) at 30 times by mass the support region (“the content of the water-soluble organic solvent in the neutral water is preferably… 30% by mass or less is preferable… The amount of the neutral water used is preferably 10 times by mass or more, more preferably 20 times by mass or more with respect to the support material”- see pg. 16 line 29-32 and line 35-36) at 25 degrees C (“the washing temperature is preferably 15 ° C. or higher, more preferably 25 ° C. or higher”- see pg. 16 line 42). The conditions for dissolving and removal of the support region of Hirai reduce damage to the three-dimensional object and provide economic efficiency (“The washing temperature is preferably 15 ° C. or higher, more preferably 25 ° C. or higher, from the viewpoint of removing the support material, reducing damage to the three-dimensional object, and economical efficiency… reducing damage to the 3D object by contacting with neutral water for a long time”- see pg. 16 line 40-44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the support region of Okamoto be dissolved and removed within 12 hours from when the support region is entirely immersed in tetrahydrofuran or ethanol at 30 times by mass the support region at 25 degrees C, as taught by Hirai, for the benefit of reducing damage to the three-dimensional object during support region removal.
Further, Okamoto modified with Hirai fails to teach wherein the support region has a bending strength of 1.0 MPa or greater. In the same field of endeavor pertaining to a sacrificial support region for support three-dimensional objects, Gherardi teaches the support region has a bending strength of 1.0 MPa or greater ([0092] The sacrificial support according to the invention preferably has flexural strength in the range of 80 and 160 MPa, preferably in the range of 115 and 120 MPa, measured at 25° C). The support region must have good mechanical stability to allow for processing of the three-dimensional object, and for easy removal of the support region ([0003] the sacrificial core must have good thermal and mechanical stability, at least to guarantee the processing of the three-dimensional object, and it shall be easily removed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the support region of Okamoto modified with Hirai to have a bending strength of 1.0 MPa or greater, as taught by Gherardi, for the benefit of having good mechanical stability to allow for processing of the three-dimensional object, and for allowing easy removal of the support region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743